Case 3:18-cv-01442-GTS-ML Document 30-2 Filed 04/14/20 Page 1 of 29




                      EXHIBIT 1
      Case
       Case3:18-cv-01442-GTS-ML
            3:18-cv-01442-GTS-DEPDocument
                                   Document
                                          30-2
                                            6 Filed
                                               Filed01/02/19
                                                     04/14/20 Page
                                                               Page12ofof28
                                                                          29



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
DENISE PAYNE,                                                               Index No. 18-cv-1442

                                            Plaintiff,
                                                                            COMPLAINT

                 -against -

CORNELL UNIVERSITY,

                                            Defendant.
-----------------------------------------------------------~-----------X

        Plaintif~t, DENISE PAYNE,by and through her attorneys, NESENOFF & MILTENBERG,

LLP, whose offices are located at 363 Seventh Avenue —Fifth Floor, New York, New York 10001,

respectfully alleges, upon knowledge as to herself and her own actions, and upon information and

belief as to all other matters, as follows:

                                    PRELIMINARY STATEMENT

        1.       This action is brought on behalf of Plaintiff Denise Payne ("Plaintiff
                                                                                    '   or "Ms.

Payne") against Defendant Cornell University ("Defendant" or the "University") for disability

discrimination and retaliation in violation of the New York State Human Rights Law (N.Y. Exec.

Law 290 et. sec .)("SHRL") and the Americans with Disabilities Act of 1990("ADA").

                                     JURISDICTION AND VENUE

        2.       This Court has original jurisdiction over Plaintiff's federal claims pursuant to 28

U.S.C. §§ 1331 and 1343.

        3.       This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant

to 28 U.S.C. § 1367 because those claims are so related to the federal claims that they form a part

of the same case or controversy between Plaintiff and Defendant.


                                                         1
      Case
       Case3:18-cv-01442-GTS-ML
            3:18-cv-01442-GTS-DEPDocument
                                   Document
                                          30-2
                                            6 Filed
                                               Filed01/02/19
                                                     04/14/20 Page
                                                               Page23ofof28
                                                                          29



          4.     Venue is proper in this case pursuant to 28 U.S.C. § 1391 because (1) a substantial

part of the events which give rise to Plaintiff's claims took place in Ithaca, New York which is in

the Northern District of New York.

          5.     All conditions precedent to suit have been fulfilled. On or about March 19, 2018,

Plaintiff filed a timely Charge of Discrimination with the Equal Einploylnent Opportunity

Commission("EEOC")for violations of her civil rights by virtue of discrimination and retaliation,

which was cross filed with the New York State Division of Human Rights.

          6.     On or about August 13, 2018, the EEOC issued Plaintiff a Notice of Right to Sue

letter.

          7.     This action was colnlnenced by Summons with Notice in the Supreme Court of the

State of New York, Tompkins County within 90 days of Plaintiff's receipt of her Notice of Right

to Sue letter.

                                               PARTIES

          8.     Plaintiff is a resident and domiciliary of Cortland County, New York.

          9.     At all times relevant, Plaintiff was an "employee" and/or prospective employee of

Defendant as that term is defined by all applicable federal, state, and local laws, including, but not

limited to, the SHRL and the ADA.

          10.    Upon information and belief, Defendant is a private Ivy League institution and

federal land-grant doctoral university located in Ithaca, New York.

          1l.    At all times relevant, Defendant was Plaintiff's "employer" and/or prospective

employer as that teen is defined by all applicable federal, state, and local laws, including, but not

limited to, the SHRL and the ADA.




                                                  0
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page34ofof28
                                                                         29



                                   FACTUAL ALLEGATIONS

Plaintiff Commences Employment as an IRB Administrator
And Complains of Discrimination and Unfair Employment Practices

        12.     In or around November of2013, Ms. Payne began to work for Defendant as an IRB

Administrator in the University's Office of Research, Integrity, and Assurance. At such time,

Plaintiff's supervisor was Amita Verma ("Director Verma").

        13.     While employed by Defendant, Ms. Payne always performed her job duties in a

satisfactory manner, and proved herself as chard-working and dependable asset to the University.

Indeed, Ms. Payne always received positive performance evaluations throughout her long career

with the University.

        14.     While under the supervision of Director Verma, and later Assistant Director

Guilaine Senecal, Plaintiff worked tirelessly to not only perform her own job duties and tasks, but

to also learn the job and responsibilities of her senior administrator in an effort to take pressure off

of him in the workplace.

        15.    In addition, Plaintifftrained new employees and provided assistance for employees

undertaking more junior roles at the University. In this capacity, in or around 2014, Plaintiff began

to train a new employee Myles Gideon ("Mr. Gideon"), a junior compliance associate.

        16.    Notably, Mr. Gideon had far less impressive skills and qualifications than Ms.

Payne and had been employed by the University for only a short amount of time. Nonetheless,

after just a few short months at the University, Defendant purposefully chose to promote Mr.

Gideon over Ms. Payne to the role of Senior IRB Administrator — a position above Plaintiff.

        17.    Plaintiff, shocked that the University would overlook her for such a prestigious

promotion and perplexed as to why the University promoted an employee still in training with far


                                                   3
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page45ofof28
                                                                         29



less experience, asked her manager why she was not considered for the Senior IRB Administrator

position.

        18.    Without any basis, Plaintiff's manager simply stated that "we did not think you

would want to work the fifty-plus hours a week." In addition, Plaintiff's manager told her that

Defendant wanted "hiln", meaning Mr. Gideon, to be "the face" of the department.

        19.    In response, Plaintiff complained to Defendant's Human Resources ("HR")

department and higher-ranking managers that she believed the promotion decision had been unfair

and that Director Verma had made the decision based on impermissible motivations.

        20.    Plaintiff's complaints fell on deaf ears and only served to sour her relationship with

Director Verna, who, upon information and belief, was incensed at Plaintiff for making a

complaint against her and accusing her of potential unlawful conduct.

        21.    Plaintiff was forced to continue training Mr. Gideon after he assumed his new role

as the Senior IRB Administrator knowing that she was equally, if not snore, qualified for the

position and unfairly earning a lower salary than him. Plaintiff was further frustrated that it was

evident Defendant had failed to follow its own policies and procedures to her detriment.

        22.    Unfortunately, Defendant's act of unfairly treating and compensating Plaintiff

would not be a singular event, and, indeed, would define the remainder of Plaintiff's employment

at the University and beyond.

Defendant Induces Plaintiff into Accepting a Lower Paying Position

        23.    In or around August of 2015, Plaintiff went on to accept a temporary part-time

position with Defendant as a BSL(Business Simulation Lab)Administrator,incurring a significant

deduction in her hourly wages from approximately X33.00 per hour to approximately $23.00 per

hour.

                                                 0
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page56ofof28
                                                                         29



       24.     Plaintiff agreed to take the lower paying position due to Defendant's verbal promise

that within one year, Plaintiff would be promoted to a full-time employee and be placed at a higher

pay-level approximating what she had been previously earning.

       25.     Indeed, Plaintiff explicitly told Defendant's hiring manager, Margaret Shackell that

she was accepting position solely due to Defendant's promise that she would be promoted in a

year's time, which Defendant acknowledged and again reassured Plaintiff would come to fruition.

       26.     Plaintiff trusted that Defendant would keep to its word and was excited to start in

this new position, face new challenges, and help build the Business Simulation Lab unit.

       27.     Notably, solve time later, after Plaintiff had vacated the BSL Administrator role,

Defendant changed the role to a much higher pay scale and paid the next employee at a

significantly higher rate that Plaintiff had earned.

       28.     Defendant has never given an explanation as to why Ms. Payne was not properly

compensated as opposed to her subsequent colleagues who assumed the position.

Plaintiff is Diagnosed with Breast Cancer and
Immediately Notifies the University of Her Disability

       29.     In or around June of 2016, Ms. Payne was unfortunately diagnosed with breast

cancer. Accordingly, Ms. Payne was disabled within the meaning of the SHRL and ADA.

       30.     After discussions with her treating doctor, Ms. Payne,was set to begin a treatment

plan consisting of surgery in July of 2016 to remove the tumor, as well as chemotherapy and

radiation treatment beginning in August of 2016 and extending through October 2017.

       31.     Ms. Payne immediately notified Defendant of her diagnosis.

       32.     Specifically, on or about June 13, 2016, Ms. Payne notified Defendant's HR

representative, Katherine Doxey("HR Rep. Doxey")that she had been diagnosed with cancer and


                                                  5
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page67ofof28
                                                                         29



would need to use solve of her accrued health and personal ("HAP") time to process her recent

diagnosis and meet with the necessary doctors.

         33.   Plaintiff also notified HR Rep. Doxey that she would not be able to work on-site

for a short time while she processed her diagnosis and coordinated with her physicians but was

able and willing to work from home.

         34.   In addition, Ms. Payne shared her full 15-month treatment plan with Defendant.

         35.   In response, HR Rep. Doxey asked Plaintiff to meet in person to go over the

necessary procedures and processes for taking the requested time off and her benefits as they

applied to Plaintiff's situation.

Plaintiff Interviews For and Accepts a New Position While Under~oin~ Treatment

         36.    Throughout July and August of 2016, while undergoing treatment for her cancer

diagnosis, Plaintiff interviewed with Lucinda Allen ("Ms. Allen") for a new position with

Defendant as a Data Analyst II. Shortly thereafter, Defendant verbally offered Plaintiff the

position.

         37.    At the time Plaintiff received the verbal offer from Ms. Allen, Ms. Payne was told

that the role would "likely" be an exempt position, meaning Plaintiff would not be eligible to earn

premium overtime compensation, and would be set at one of two pay-levels, either E-level or F-

level.

         38.    Ms. Allen also explained to Plaintiff that it could take up to six months for the

position to be fully defined.

         39.    Plaintiff verbally agreed to take the position on a part-time basis while maintaining

her part-time position as a BSL Administrator for the following six-month period, i.e. from August
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page78ofof28
                                                                         29



2016 through December 2016. After December 2016, Plaintiff was to work in solely the Data

Analyst II role.

       40.     While in this dual role, Plaintiff was to report to Ms. Allen and be daily overseen

by Sarah Miller with respect to the Data Analyst II position.

       41.     Plaintiff began training for the Data Analyst II role in August of 2016.

       42.     On or about September 26, 2016, while on short-term disability recovering from a

round of chemotherapy, Plaintiff received a formal offer letter from Defendant with respect to the

Data Analyst II position.

       43.     Notably, the formal offer letter set the position at the lowest possible pay-level.

Plaintiff was extremely confused and disappointed that there had not been any prior substantive

discussion regarding her salary in the Data Analyst II position, and that Defendant had chosen to

offer her the lowest possible compensation despite her years of experience and qualifications.

       44.     Upon information and belief, Defendant intentionally set Plaintiff's pay at the

lowest possible level because it did not want to pay Plaintiff a higher salary knowing that she

would need time away from work for her cancer treatments and medical health.

       45.     Plaintiff accepted the position and continued to undergo training until October of

2016, when she began a 12-week medical leave to attend chemotherapy treatments.

       46.     Plaintiff was on disability leave from October 2016 through December 2016.

Plaintiff Returns to the University
And Enters into a New Work Agreement with Defendant

       47.     In or around January of2017, Plaintiff returned to work at the University on a part-

time basis as a Data Analyst II.
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page89ofof28
                                                                         29



       48.      When Plaintiff returned to work, she was unfortunately out of HAP time, having

used all of her available and accrued time to attend her prior chemotherapy and medical

appointments.

       49.      At the time Plaintiff returned from medical leave, Plaintiff signed a flex work

agreement(the "Agreement") with the University which, in theory, would have allowed her snore

flexibility to attend and recover from her chemotherapy and cancer related medical appointments

while working for the duration of her disability.

       50.      Ms. Payne entered the Agreement expressly to establish a way in which she could

continue to work for Defendant while undergoing her cancer treatments.

       51.      The Agreement had a natural termination date of May 1, 2017.

Defendant Breaches the Agreement with Plaintiff
And Denies Her Reasonable Accommodations for Her Disability

       52.      Plaintiff continued to work for Defendant under the Agreement with little, to no

issues. However, this would soon change as Defendant, upon information and belief, lost patience

with having to accommodate Plaintiff's ongoing disability.

       53.      On or about February 20,2017, Ms.Payne reached out to her then manager,Tammy

Lindsay ("Manager Lindsay") and requested to work from home for 3-4 hours due to the side

effects of her chemotherapy treatments. Such a request would not have caused Defendant any

hardship and would, in fact, have been permitted under the Agreement.

       54.      However, instead of accommodating Plaintiff and abiding by the Agreement,

Manager Lindsay admonished Plaintifffor alleged not keeping her updated regarding Ms.Payne's

ongoing treatment schedule.




                                                E
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEP
                              Document
                                Document
                                       30-2
                                          6 Filed
                                            Filed 01/02/19
                                                  04/14/20 Page
                                                           Page 910ofof2829



         55.   In response, Ms. Payne politely corrected Manager Lindsay and advised that she

had in fact alerted Manager Lindsay of her treatment schedule and same was doted on the office

calendar which Manager Lindsay had neglected to look at.

         56.   This only served to incense Manager Lindsay further as she continued to berate

Plaintiff about her need for flexible hours, and accuse Plaintiff of failing to properly follow

procedure and communicate effectively with her.

         57.   Following this altercation, Plaintiff reached out to Defendant's Medical Leave

representative, Jillian Tubbs("ML Rep. Tubbs")to ask for advice.

         58.   Ms. Payne advised ML Rep. Tubbs of her conversation with Manager Lindsay and

inquired if she should file for a formal accommodation through the University's medical leave

board.

         59.   ML Rep. Tubbs simply advised Plaintiff to go back and try to work it out with

Manager Lindsay.

Defendant Prohibits Plaintiff from Accruing Necessary and Vital HAP Time

         60.   In or around May of 2017, Plaintiff realized that since her return to work five

months prior, she had still not accrued any additional HAP time and had continued to be forced to

use her vacation time to cover her medical appointments and chemotherapy treatments.

         61.   In addition, Plaintiff had accrued donated catastrophic leave which Defendant had

also failed to properly administer to her.

         62.   Plaintiff found this very odd and reached out to Defendant's HR and payroll

departments to understand why the University was not allowing her to accrue HAP time since her

return back in January of 2017, and how she could access the donated catastrophic leave time.
       Case
        Case3:18-cv-01442-GTS-ML
             3:18-cv-01442-GTS-DEPDocument
                                    Document
                                           30-2
                                             6 Filed
                                                Filed01/02/19
                                                      04/14/20 Page
                                                                Page10
                                                                     11ofof28
                                                                            29



         63.   In response to her inquiries, Defendant acknowledged that there had been an error

and the payroll department fixed the issue, thus allowing Plaintiff to once again earn and accrue

HAP time.

         64.   In addition, Defendant admitted to withholding Plaintiff's donated leave and was

finally forced to allow her access to it.

Defendant Uses Plaintiffs Time Off for Medical Treatments Against Her

         65.   On or about May 9, 2017, Plaintiff contacted Manager Lindsay and asked if she

could be allowed to take a one hour, as opposed to half hour, lunch break in order to meet with a

former colleague.

         66.   In response, Manager Lindsay curiously asked Plaintiff if she intended to make up

the time for a longer, unpaid, lunch break.

         67.   Manager Lindsay told Plaintiff that she was missing too much time at work, would

have to review her time records, and accused Plaintiff of taking too much time off for not-

medically related reasons.

         68.   This accusation was extremely inflammatory and entirely baseless as Plaintiff had

never abused her time off. On the contrary, Plaintiff was desperate to accrue more HAP time

simply to keep up with her medically necessary appointments.

         69.   Plaintiff, feeling attacked, reached out to Ms. Allen, Manager Lindsay's superior,

to discuss some issues that were affecting Plaintiff's continued health.

         70.   Plaintiff met with Ms. Allen and complained that Manager Lindsay was not

allowing her the required flex time as per the Agreement, and was instead being very restrictive

and scrutinizing Plaintiff's timecard, going so far as to accuse her of improperly requesting time

off.

                                                10
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page11
                                                                  12ofof28
                                                                         29



       71.     Ms. Payne told Ms. Allen that this was causing her additional sties and negatively

affecting her health.

       72.     Ms. Payne asked Ms. Allen for help but Ms. Allen refused to talk about the subject.

       73.     Just a few short days later, Ms. Payne met with Manager Lindsay in person. During

this meeting, Manager Lindsay attempted to pressure Ms. Payne to working afull-time schedule

and to slow down her use of vacation and HAP time. Manager Lindsay again accused Plaintiff of

using her accrued time for improper reasons unrelated to her ongoing health complications.

       74.     Plaintiff dutifully stood up for herself but to no avail.

Defendant Renews the Agreement on the University's Terms Only

       75.     In or around mid-May of 2016, Plaintiff discussed the renewal of the Agreement

with Manager Lindsay.

       76.     1~t such time,Plaintiffadvised that she needed to have flexibility wherein she would

work from home two days a week, and as needed through the end of her chemotherapy treatments

which Defendant had previously been advised would end in October of 2017.

       77.     Defendant agreed to the "as needed" language only, and renewed the Agreement.

Manager Lindsay Continues to Micro-Manage Plaintiffs Time Off

       78.     Manager Lindsay continued to berate and criticize Ms. Payne for her time off and

her use of her accrued HAP and vacation time.

       79.     Indeed, Manager Lindsay went so far as to alter Plaintiff's timecard on more than

one occasion and take away what little HAP dine Plaintiff had accrued, upon information and

belief, in violation of Defendant's policies.

       80.     Manager Lindsay further used Plaintiff's necessary time off against her as a point

of criticism in Plaintiff's performance evaluation.

                                                 11
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page12
                                                                  13ofof28
                                                                         29



       81.     Byway of example, on or about June 7, 2017, Plaintiff met with Manager Lindsay

one on one to discuss her performance. At such tune, Manager Lindsay again admonished Plaintiff

for taking too much time off and for using her HAP time and vacation time too quickly.

       82.     Plaintiff was shocked that the need for accolnlnodations was once again being used

against her. Plaintiff vehemently demanded that Manager Lindsay give her concrete examples to

support her criticisms. Unsurprisingly, Manager Lindsay was unable to do so.

       83.     In that same meeting, Ms. Payne attempted to discuss her compensation with

Manager Lindsay and requested that her position be correctly classified as "exempt" based on an

accurate job description, and that her salary be adjusted based on her experience and skills.

       84.     Manager Lindsay refused to make such changes because, as Manager Lindsay

explained, Plaintiff"needed to get her timecard under control" and Ms. Payne "had a lot going on

1-ight now."

       85.     Upon information and belief, Manager Lindsay was referring to Plaintiff's health

issues and was once again, using Plaintiff's cancer diagnosis as a means to target Ms. Payne.

       86.     Upset after the meeting, Plaintiff began to experience heart palpitations and

requested of Manager Lindsay that she be allowed to work from home for the rest of the day.

       87.     Appallingly, Manager Lindsay refused to allow Plaintiff to work from home until

Plaintiff gave a detailed description of why she would not remain at work.

       88.     After Plaintiff explained that she was experiencing heart palpitations, Manager

Lindsay looked exasperated and told Plaintiff to just go home.

       89.     Upset, Plaintiff immediately went to Defendant's HR Department and met with

Julie Weaver ("HR Rep. Weaver") to try to address and alleviate the harassment and unfair

treatment coming from Manager Lindsay.

                                                12
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page13
                                                                  14ofof28
                                                                         29



        90.    Ms. Payne complained again to HR Rep. Weaver that Manager Lindsay was not

allowing her reasonable accommodations, was harassing her based on her need for reasonable

accolninodations, and was causing Plaintiff additional stress which was having a negative effect

on Ms. Payne's already vulnerable health.

        91.    In response, HR Rep. Weaver seemed empathetic but did not institute any action or

investigation into Plaintiff's complaints.

Manager Lindsay Strikes Back at Plaintiff

       92.     Following Plaintiff's complaint to HR Rep. Weaver, Manager Lindsay continued

to target Ms. Payne and, in fact, become much worse.

       93.     By way of example only, despite having earlier inferred that Plaintiff needed to

make up the time she was taking for her medical treatments, Manager Lindsay used Plaintiff's

hard work ethic against her as a means to discipline Ms. Payne.

       94.     Indeed, on occasion, out offear, Ms. Payne forced herself to work extra-long hours

in an attempt to make up soiree of the time she had missed at work due to her health.

       95.     Manager Lindsay was not satisfied though; she frequently berated Plaintiff and

accused Ms. Payne of doing something improper when she worked extra hours and unfairly

criticized Plaintiff's job performance.

       96.     By way of further example, Manager Lindsay went so far as to retroactively deny

Plaintiff's earlier requests to work from home, which had previously been approved, and dock

Plaintiff's work hours.

       97.     In addition, Manager Lindsay continued to refuse to allow Plaintiff to work from

home, despite the longstanding Agreement and Plaintiff's legally and medically necessary right to

reasonable accommodations.

                                               13
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page14
                                                                  15ofof28
                                                                         29



       98.       By way of yet fuz~ther example, Manager Lindsay steadfastly refused to remove

sensitive medical information from Plaintiff's records at Plaintiff's request.

       99.       Specifically, upon realizing that documented medical information would "follow"

her employment at the University, Plaintiff sought to have sensitive medical information removed

from her performance review. Plaintiff requested that Manager Lindsay remove any and all direct

and indirect mentions of her medical information from Ms. Payne's electronic performance

review.

       100.      However, Manager Lindsay refused to remove the information, which was wholly

unrelated to Plaintiff's performance, for many months and only removed it after Plaintiff sought

help from Defendant's Office of Workforce Policy and Labor Relations.

Ms. Payne Files a Formal Accommodation Request

          101.   Following months of discrimination and retaliation ~t the hands of Manager

Lindsay, Plaintiff went back to ML Rep. Tubbs and requested to file a formal request for

accommodations.

          102.   ML Rep. Tubbs provided Plaintiff with instructions on how to file a formal request

for accommodations and Plaintiff submitted her formal request.

Ms. Payne Realizes her Managers have Been Plotting Against Her

          103.   In or around July of2017, Plaintiffreceived an email from Ms. Allen which harshly

and unfairly criticized her work performance. It was clear to Ms. Payne that the email was not

meant for her but, likely, was meant ~o go to Manager Lindsay.

          104.   It became evident to Plaintiff that the management team at the University were

speaking about her performance behind her back and, upon information and belief, gathering

ammunition to use against her. Plaintiff was shocked and confused.

                                                 14
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page15
                                                                  16ofof28
                                                                         29



        105.   Notably, there had never been any intimation that Plaintiff was under-performing

prior to her cancer diagnosis and need for reasonable accommodations.

        106.   Upon realizing her mistake, Ms. Allen approached Plaintiff and apologized but then

stated that she thought Ms. Payne was making a lot of mistakes due to her accoinlnodations.

        107.   Ms. Payne requested examples and a meeting with Ms. Allen to discuss her alleged

performance deficiencies, and was assured by Ms. Allen (both in-person and by email) that she

would provide the requested information.

        108.    Despite Ms. Allen's assurances, however, no constructive follow-up happened.

        109.   In a subsequent meeting with HR Rep. Weaver, Plaintiff was instructed on being

less "defensive" with her management. Although Ms. Payne disagreed that she had been anything

less than professional with her superiors, she politely and professionally accepted the constructive

criticism.

       110.    As of that meeting, upon information and belief, nothing had been done to address

Plaintiff's complaints of discrimination with Manager Lindsay or Ms. Allen.

Plaintiff Submits a Formal Written Complaint of Discrimination

       111.    On or about July 13, 2017, Plaintiff sent Defendant's HR department a formal

written timeline and complaint of discrimination accusing her managers of denying her reasonable

accommodations for her disability.

       112.    In response, HR thanked Plaintiff for the information and advised that they would

meet with Ms. Allen and Manager Lindsay the following week to discuss the issue.

       113.    Upon information and belief, Plaintiff's complaint was not shared with the

University's Office of Workplace Policy and Labor Relations, a violation of the University's own

policies and procedures.

                                                15
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page16
                                                                  17ofof28
                                                                         29



Manager Lindsay Continues to Ignore Plaintiffs Need for Reasonable Accommodations

       114.    On or about July 18, 2017, Plaintiff was notified via email that her formal request

for accommodations had been approved.

       115.    Despite this fact, Manager Lindsay continued to ignore Plaintiff's requested

accommodations.

       116.   Plaintiff again brought this matter to HR's attention and filed yet another complaint

with HR Rep. Weaver.

       117.   Plaintiff advised HR Rep. Weaver that Manager Lindsay was ignoring her requests

for accommodation.

       118.   HR Rep. Weaver again advised Plaintiff that she would look into the matter and

scheduled a follow up meeting with Plaintiff in August.

Manager Lindsay Questions Plaintiffs Approved Accommodations

       119.   On or about August of 2017, Plaintiff had a meeting with HR, Manager Lindsay

and Ms. Allen regarding her complaints of discrimination and Manager Lindsay's refusal to allow

her reasonable accommodations.

       120.   During the meeting, Manager Lindsay looked annoyed at having to participate,

acted hostilely, and questioned Plaintiff's need for accommodations at all, asking "do we really

need to do this??"

       121.   In addition, Manager Lindsay declared that Defendant had given Plaintiff"enough

accommodation" already but they were "running a business", seemingly implying that Plaintiff

was the bad guy and should be grateful for what little accommodations she had already received.




                                               16
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page17
                                                                  18ofof28
                                                                         29



       122.    Seemingly giving into Manager Lindsay, HR asked Manager Lindsay if she would

like HR to reach out to the Medical Leave board to reevaluate Plaintiff's request for reasonable

accommodations, which had already been approved.

       123.    Thereafter, HR and management agreed that the University would reevaluate

Plaintiff's previously approved request for accommodations.

       124.    Moreover, Defendant allowed Ms. Allen to interrogate Plaintiff as to her need for

the accolnlnodations, forcing Plaintiff to disclose personal details about her medical condition.

       125.    Adding insult to injury, after one detailed medical explanation, Ms. Allen turned to

HR Rep. Doxey and rolled her eyes at Plaintiff's statements.

       126.    Plaintiff left the meeting feeling very defeated and nervous that Defendant would

give into Manager Lindsay's and Ms. Allen's demands that Plaintiff stop receiving any

accommodations for her cancer diagnosis.

Plaintiff Notifies Defendant that She Filed an EEOC Complaint

       127.    On or about September 12, 2017, Plaintiff notified Defendant's HR that she had

filed an inquiry with the EEOC related to disability discrimination and Defendant's refusal to

provide her with reasonable accommodations.

       128.    The very next day, Plaintiff received a meeting invitation from Defendant's

Associate Dean of HR and Finance, Laura Syer ("Associate Dean Syer"), but was not told of the

reason for the meeting or what was to be discussed.

       129.    Plaintiff reached out to HR and advised that she was very uncomfortable walking

into a meeting without knowing its purpose.




                                                17
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page18
                                                                  19ofof28
                                                                         29



       130.       Thereafter, on or about September 15, 2017, Plaintiff lnet with HR Rep. Doxey in

an effort to gain solve insight into what was happening regarding her accolninodations and her

ongoing relationship with Ms. Allen and Manager Lindsay who, at this point, barely spoke to her.

       131.       During the meeting, HR Rep. Doxey informed Ms. Payne that the meeting she had

been invited to was to discuss ongoing changes to the department, including upcoming

tasks/projects.

       132.       In response to Plaintiff's comments that Manager Lindsay was not speaking to her,

HR Rep. Doxey informed Ms. Payne that Manager Lindsay had been removed as her manager a

few weeks prior. HR Rep." Doxey appeared shocked that nobody had told Plaintiff of her new

reporting structure.

       133.       At the meeting, HR Rep. Doxey also mentioned Plaintiff's EEOC complaint and

asked Plaintiff"what she wanted" out of it.

       134.       In response, Ms. Payne truthfully stated that she wanted to be treated fairly, which

included being paid fairly, and that she did not want anybody else to be subjected to similar

treatment.

       135.       Thereafter, Plaintiff participated in an Organizational Structure Meeting (the "Org

Meeting")led by Associate Dean Syer.

       136.       At the Org Meeting, Associate Dean Syer was enthusiastic about the changes to the

department and stated that the department was growing and they would be hiring additional data

analysts.

       137.       Thereafter, following changes to the department, Plaintiff noticed a marked change

in Manager Lindsay's behavior, as Manager Lindsay began to speak to Plaintiff again and began,
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page19
                                                                  20ofof28
                                                                         29



once again, to inicromanage Plaintiff's performance, despite the fact that she was no longer

Plaintiffs superior.

Defendant Pulls the Ruh Out from Under Plaintiff

       138.    Following the Org Meeting, and in response to the ongoing lnicrolnanagelnent by

Manager Lindsay, Plaintiff repeatedly asked for follow-up information related to the current roles

and responsibilities within the department, Plaintiff's job classification and pay level, and her job

location: However, Plaintiff was kept woefully in the dark.

       139.    Thereafter, on or about December 1, 2017, Plaintiff was notified, shockingly, that

her department was being eliminated and she and Manager Lindsay were being laid off as of

January 1, 2018.

       140.    In reality, however, Plaintiff's position was simply moved to a new department,

was assigned to a higher pay-level than Plaintiff received, and was then considered an exempt

position. Upon learning this, Plaintiff advised that she would be applying for the transferred

position.

       141.    A few weeks later, Manager Lindsay was subsequently rehired in a temporary

position under Associate Dean Syer.

Defendant Refuses to Re-Hire Plaintiff as a Disabled Employee

       142.    Following the elimination of the Business Analytics Department, Plaintiff applied

for numerous new positions with Defendant.

       143.    Plaintiff was highly qualified for each position she applied for and performed well

at each interview, responding professionally even to inquiries regarding her former relationship

with Ms. Allen.



                                                 19
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page20
                                                                  21ofof28
                                                                         29



        144.    Curiously though, Plaintiff was never offered any subsequent position with

Defendant and was passed up for other candidates who, upon information and belief, did not have

a disability.

        145.    Plaintiff was never rehired by Defendant.

                                     CI..AIlVIS FOR RELIEF
                        AS AND FOR THE FIRST CAUSE OF ACTION
    (Disability Disc~i~nination —Disparate Treatment in violation ofthe New York State Human
                                            Rights Law)

        146.    Plaintiffrepeats and re-alleges each and every fact above as iffully set forth herein.

        147.    Plaintiffis a disabled individual as defined by the SHRL,and is therefore a member

of a protected class.

        148.    Plaintiff was qualified to work as an employee for Defendant and she satisfactorily

performed the duties required by the position she held at the University.

        149.    As set forth in detail above and herein, Defendant subjected Plaintiff to disparate

treatment on the basis of her disability.

        150.    The discrimination that Plaintiff suffered while employed by Defendant severely

affected the teens and conditions of her employment and culminated in Plaintiff's unwarranted

discharge.

        151.    By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her employment.

        152.    As a direct and proximate result of Defendant's unlawful employment practices,

Plaintiff has suffered extreme mental anguish, and emotional distress.




                                                 20
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page21
                                                                  22ofof28
                                                                         29



        153.   Accordingly, Defendant discriminated against Plaintiff by virtue of treating

Plaintiff less well than her similarly situated colleagues outside her protected class in violation of

her statutory rights as guaranteed by the SHRL.

                      AS AND FOR THE SECOND CAUSE OF ACTION
     (Disability DiscYimination —Hostile Work EnviNon~nent in violation ofthe New Yoj°k State
                                       Human Rights Law)

        154.   Plaintiffrepeats and re-alleges each and every fact above as if fully set forth herein.

        155.   Plaintiffis a disabled individual as defined by the SHRL,and is therefore a lnelnber

of a protected class.

        156.   Plaintiff was qualified to work as an employee for Defendant and she satisfactorily

performed the duties required by the position she held at Defendant.

        157.   As set forth herein and above, Defendant subjected Plaintiff to a hostile work

environment on the basis of her disability.

        158.   The discrimination Plaintiff suffered while employed with Defendant was severe

and pervasive, unwelcome by Plaintiff, and would be offensive to a reasonable person.

        159.   The discrimination that Plaintiff suffered while employed by Defendant severely

affected the teens and conditions ofher employment and culminated in her unwarranted discharge.

        160.   By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her employment.

        161.   As a direct and proximate result of Defendant's unlawful employment practices,

Plaintiff has suffered extreme mental anguish and emotional distress.

        162.   Accordingly, Defendant discriminated against Plaintiff by virtue of subjecting

Plaintiff to a hostile work environment on the basis of her disability in violation of her statutory

rights as guaranteed by the SHRL.

                                                  21
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page22
                                                                  23ofof28
                                                                         29



                         AS AND FOR THE THIRD CAUSE OF ACTION
           (Failure to Acco~2modate in violation ofthe New York State Hunan Rights Law)

          163.   Plaintiff repeats and re-alleges each and every fact above as iffully set forth herein.

          164.   As set forth in detail above and herein, Plaintiff suffered (and continues to suffer)

from cancer, and is therefore "disabled" under the SHRL.

          165.   Defendant was aware and on notice of Plaintiff's disability and the symptoms

thereof.

          166.   Plaintiff requested a reasonable accommodation from Defendant which would not

have posed any undue hardship on Defendant and which would have enabled Plaintiff to continue

to perform the essential functions of her position with Defendant.

          167.   In response, Defendant repeatedly refused to provide Plaintiff with a reasonable

accommodation and refused to participate in any interactive discussion or process to determine a

different accolninodation to assist Plaintiff and address her disability in the workplace.

          168.   Accordingly, Defendant discriminated against Plaintiff by virtue of failing to

accolnlnodate her known disability and failing to engage in an interactive process in violation of

the SHRL.

                       AS AND FOR THE FOURTH CAUSE OF ACTION
                 (Retaliation in violation ofthe New York State Human Rights Law)

          169.   Plaintiffrepeats and re-alleges each and every fact above as if fully set forth herein.

          170.   As set forth in detail above, Defendant subjected Plaintiff to discrimination, a

hostile work environment, a failure to accommodate her disability, and an atmosphere of adverse

employment actions and decisions because of her disability in violation of Plaintiff's statutory

rights.



                                                   22
     Case
      Case3:18-cv-01442-GTS-ML
           3:18-cv-01442-GTS-DEPDocument
                                  Document
                                         30-2
                                           6 Filed
                                              Filed01/02/19
                                                    04/14/20 Page
                                                              Page23
                                                                   24ofof28
                                                                          29



        171.    Plaintiff complained to Defendant multiple times regarding the discrimination she

was subjected to during her employment at the University.

        172.    Defendant failed to carry out an unbiased and thorough investigation into the merits

of Plaintiff's reports of discrimination and failure to accommodate.

        173.    In response to Plaintiff's complaints, Defendant, unlawfully and without cause,

retaliated against Plaintiff as a direct result of Plaintiff complaint of discrimination and a failure to

accommodate.

        174.    By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her einployinent.

        175.    As a direct and proximate result of Defendant's unlawful employment practices,

Plaintiff has suffered extreme mental anguish and emotional distress.

        17~.    Accordingly, Defendant retaliated against Plaintiff in violation of her statutory

rights as guaranteed by the SHRL.

                      AS AND FOR THE FIFTH CAUSE OF ACTION
(Disability Discrimination —Disparate Treatment in violation ofthe Americans with Disabilities
                                            Act)

        177.    Plaintiffrepeats and re-alleges each and every fact above as if fully set forth herein.

        178.    Plaintiff is a disabled individual as defined by the ADA,and is therefore a member

of a protected class.

        179.    Plaintiff was qualified to work as an employee for Defendant and she satisfactorily

performed the duties required by the position she held at the University.

        180.    As set forth in detail above and herein, Defendant subjected Plaintiff to disparate

treatment on the basis of her disability.



                                                   23
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page24
                                                                  25ofof28
                                                                         29



        181.   The discrimination that Plaintiff suffered while employed by Defendant severely

affected the teens and conditions of her employment and culminated in Plaintiff's unwarranted

discharge.

        182.   By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her employment.

        183.   As a direct and proximate result of Defendant's unlawful employment practices,

Plaintiff has suffered extreme mental anguish, and emotional distress.

        184.   Accordingly, Defendant discriminated against Plaintiff by virtue of treating

Plaintiff less well than her similarly situated colleagues outside her protected class in violation of

her statutory rights as guaranteed by the ADA.

                      AS AND FOR THE SIXTH CAUSE OF ACTION
   (Disability Discrimination —Hostile Work Environment in violation ofthe Americans with
                                       Disabilities Act)

        185.   Plaintiffrepeats and re-alleges each and every fact above as iffully set forth herein.

        186.   Plaintiff is a disabled individual as defined by the ADA,and is therefore a member

of a protected class.

        187.   Plaintiff was qualified to work as an employee for Defendant and she satisfactorily

performed the duties required by the position she held at Defendant.

        188.   As set forth herein and above, Defendant subjected Plaintiff to a hostile work

environment on the basis of her disability.

       189.    The discrimination Plaintiff suffered while employed with Defendant was severe

and pervasive, unwelcome by Plaintiff, and would be offensive to a reasonable person.

       190.    The discrimination that Plaintiff suffered while employed by Defendant severely

affected the teens and conditions ofher employment and culminated in her unwarranted discharge.

                                                 24
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page25
                                                                  26ofof28
                                                                         29



        191.    By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her elnployinent.

        192.    As a direct and proximate result of Defendant's unlawful einploylnent practices,

Plaintiff has suffered extreme mental anguish and emotional distress.

        193.    Accordingly, Defendant discriminated against Plaintiff by virtue of subjecting

Plaintiff to a hostile work environment on the basis of her disability in violation of her statutory

rights as guaranteed by the ADA.

                     AS AND FOR THE SEVENTH CAUSE OF ACTION
           (Failure to Accommodate in violation ofthe Americans with Disabilities Act)

       194.    Plaintiff repeats and re-alleges each and every fact above as iffully set forth herein.

       195.    As set forth in detail above and herein, Plaintiff suffered (and continues to suffer)

from cancer, and is therefore "disabled" under the ADA.

       196.    Defendant was aware and on notice of Plaintiff's disability and the symptoms

thereof.

       197.    Plaintiff requested a reasonable accommodation from Defendant which would not

have posed any undue hardship on Defendant and which would have enabled Plaintiff to continue

to perform the essential functions of her position with Defendant.

       198.    In response, Defendant repeatedly refused to provide Plaintiff with a reasonable

accommodation and refused to participate in any interactive discussion or process to determine a

different accommodation to assist Plaintiff and address her disability in the workplace.

       199.    Accordingly, Defendant discriminated against Plaintiff by virtue of failing to

accommodate her known disability and failing to engage in an interactive process in violation of

the ADA.


                                                 25
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page26
                                                                  27ofof28
                                                                         29



                      AS AND FOR THE EIGHTH CAUSE OF ACTION
                  (Retaliation in violation ofthe Americans with Disabilities Act)

          200.   Plaintiffrepeats and re-alleges each and every fact above as if fully set forth herein.

          201.   As set forth in detail above, Defendant subjected Plaintiff to discrimination, a

hostile work environment, a failure to accommodate her disability, and an atmosphere of adverse

employment actions and decisions because of her disability in violation of Plaintiff's statutory

rights.

          202.   Plaintiff complained to Defendant multiple times regarding the discrimination she

was subjected to during her employment at the University.

          203.   Defendant failed to carry out an unbiased and thorough investigation into the merits

of Plaintiff's reports of discrimination and failure to accommodate.

          204.   In response to Plaintiff's complaints, Defendant, unlawfully and without cause,

retaliated against Plaintiff as a direct result of Plaintiff complaint of discrimination and a failure to

accommodate.

          205.   By reason ofDefendant's repeated violations ofPlaintiff's statutory rights, Plaintiff

has suffered a loss of monetary and other benefits associated with her employment.

          206.   As a direct and proximate result of Defendant's unlawful elnployinent practices,

Plaintiff has suffered extreme mental anguish and emotional distress.

          207.   Accordingly, Defendant retaliated against Plaintiff in violation of her statutory

rights as guaranteed by the ADA.

                                  DEMAND FOR A JURY TRIAL

          208.   Pursuant to FRCP 38(b), Plaintiff hereby demands a trial by jury on all claims.




                                                   26
    Case
     Case3:18-cv-01442-GTS-ML
          3:18-cv-01442-GTS-DEPDocument
                                 Document
                                        30-2
                                          6 Filed
                                             Filed01/02/19
                                                   04/14/20 Page
                                                             Page27
                                                                  28ofof28
                                                                         29



                                     PRAYER FOR RELIEF

          WHEREFORE,for the foregoing reasons, it is specifically requested that this Court grant

Plaintiffjudgment as follows:

          a.    (i)     A judgment declaring that the practices complained of herein are unlawful

and in violation of the aforementioned United States and New York State laws;

          b.     Preliminary and permanent injunctions against Defendant and its officers, owners,

agents, successors, employees, representatives, and any and all persons acting in concert with the

University,from engaging in each ofthe unlawful practices, policies, customs, and usages set forth

herein;

          c.     An order restraining Defendant from any retaliation against Plaintiff for

participation in any form in this litigation;

          a.     All c;~mpensatory damages that Plaintiffhas sustained as a result ofthe Defendant's

unlawful discriminatory and retaliatory conduct, including back pay, front pay, damages to

compensate Plaintiff for harm to her professional and personal reputation and loss of career

fulfillment, emotional distress damages, general and special damages for lost compensation and

employee benefits that she would have received but for the Defendant's conduct, punitive

damages, and any other out-of-pocket losses that Plaintiff has incurred or will incur;

          e.     Awarding Plaintiff her costs and disbursements incurred in connection with this

action, including reasonable attorneys' fees, expert witness fees and other costs;

          f.    Prejudgment and post-judgment interest, as provided bylaw; and




                                                 27
   Case
    Case3:18-cv-01442-GTS-ML
         3:18-cv-01442-GTS-DEPDocument
                                Document
                                       30-2
                                         6 Filed
                                            Filed01/02/19
                                                  04/14/20 Page
                                                            Page28
                                                                 29ofof28
                                                                        29



     g.    Any other and further relief as this Court finds just, necessary and proper.




Dated:New York, New York
      January 2, 2019
                                                  NESENOFF & MILTENBERG,LLP.
                                                  363 Seventh Avenue, Fifth Floor
                                                  New Fork, New York 10001
                                                  (212)736-4500

                                                  /s/ ~v+,olrew T-. M~~tev~,ber~
                                                  ANDREW T. MILTENBERG
                                                  GABRIELLE M. VINCI

                                                  Attorneysfor Plaintiff




                                            ~'3
